FILED
                             NOT FOR PUBLICATION                             AUG 8 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE L. AVALOS,                                 No. 10-72477

               Petitioner,                       Agency No. A095-174-564

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Jorge L. Avalos, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

de novo questions of law, and for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

       To the extent that we have jurisdiction to review the BIA’s denial of the

motion to reopen, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir. 2006),

we conclude the BIA did not abuse its discretion in denying Avalos’ motion to

reopen based on new evidence of hardship because the BIA considered the

evidence and acted within its broad discretion in determining the evidence was

insufficient to warrant reopening, see Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.

2002) (BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary,

irrational, or contrary to law.”).

       The record further reflects that the BIA adequately addressed the evidence

presented by Avalos’ motion to reopen. See Fernandez, 439 F.3d at 603. Avalos’

argument that the BIA failed to consider the new evidence in conjunction with

prior evidence of hardship is not supported by the record.

       PETITION FOR REVIEW DENIED.




                                           2                                    10-72477